Received:9567G59931               Mar 1G 2015 01:27pm              P002
03/16^2015   13:22 Zapata Co. District Clerk Office         (FAX)956 765 9931              P.002/002




      March 16, 2015


      RE: CAUSE #6,112- APPEAL

      AS PER OUR TELEPHONE CONVERSATION ON MARCH 16, 2015. PLEASE CONSIDER
      THIS MY FORMAL REQUEST FOR PERMISSION TO FILE APPEAL IN PAPER FORM. E-
      FILING IN PROCESS BUT NOT MANDATED UNTIL JULY 2016.
      THANK YOU FOR YOUR CONSIDERATION.


      SYLVIA SANTOS, CHIEF DEPUTY CLERK




                                                                                     <—1




                                                                                     en


                                                                                     -a


                                                                         .   .   ■
                               Received:9567659931                            Mar 1G 2015 01:27db          PD01
03/16/2015    13:22 Zapata Co. District Clerk Office                     (FAX)956 765 9931          P.001/002




                                       Dora Martinez-Castanon
                                    Zapata County District Clerk
                                       200 E. 7* Ave., Suite 119
                                           Zapata, Texas 78076
                        Office: (956) 765-9930 /Fax: (956) 765-9931


                     Sylvia V.Santos          Irene Morales   EtvaA. Garcia
                     Chief Deputy             Deputy Clerk    Deputy Clerk



     Date:           March 16, 2015



     Fax To:         LUZ



     Fax #;          210-335-2762



     From:          SYLVIA



             Total Number ofPages: 2 including cover page



     Memo:




             If we can be of further help, please feel free to calf the above listed
    number.